DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Waight (US 3874404).

Regarding claim 1, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “A flow control device comprising: a housing (FIG 3) including a flow passage (interior) extending from an inlet (74), through the housing (via main passage and portion communicating with 92) to an outlet (75); a hollow tube (tubular poppet plunger within 72) within the housing (see FIG 3) defining a tube passage (central opening and 93) included in the flow passage of the housing (Column 3 lines 71-75; Column 1 lines 1-4; 93 forms part of the passage between the inlet and outlet), a valve seat (webbed interior opening in housing, the rim of which abuts 72) in the housing and disposed between the inlet to the flow passage and an inlet to the tube passage (bottom end of opening in tube) of the hollow tube; and a drain check 

Regarding claim 2, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the hollow tube is a plunger (poppet tube read on “plunger”) which moves reciprocally within the housing (Column 3 lines 71-75, 4 lines 1-4).”
  
Regarding claim 3, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the drain check shuttle includes an annular structure (72 understood to be annular as it is tubular evidenced by alignment with o-rings [which are tubular] and having a hollow interior) having an outer perimeter (80) configured to slidably engage the housing (see FIG 3) and an inner perimeter (vertical interior wall) configured to receive and engage the regulator valve seat (see FIG 3).”
  
Regarding claim 4, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the inner perimeter of the drain check shuttle is configured to slidably engage the hollow tube (see FIG 3).”
  
Regarding claim 6, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “A flow control device comprising: a housing (FIG 3) including an inlet flow passage and an outlet flow passage, the 
  
Regarding claim 7, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the drain check shuttle is arranged to slide along an inner side wall of the inlet cap (it slides along the inner vertical wall) between a closed position (FIG 3) in which the drain check shuttle seals against the valve seat to prevent incoming water flow from passing the drain check shuttle (prevent from passing between 72 and the seat) and an open position (72 moves upwards) in which the drain check shuttle is displaced from the valve seat to permit the incoming water flow to pass through the regulator to the outlet flow passage (would allow flow from 74 to 75).”

Regarding claim 8, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the drain check shuttle includes a pressing surface (72) facing upstream and arranged to interface with the incoming water flow when the drain check shuttle is in the closed position (FIG 3), and wherein once the 
  
Regarding claim 9, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the drain check shuttle is arranged to slide into the open position (analogously described in Column 4 lines 16-24) against a force provided by a spring (above 72) such that the force exerted on the pressing surface by the incoming water flow exceeds the force of the spring (see orientation of spring in FIG 3).”

Regarding claim 10, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the spring is arranged to urge the drain check shuttle into the closed position (as is shown in FIG 3).”  

Regarding claim 11, Waight (FIG 3, parts of which are analogous to FIG 1) discloses “wherein the drain check shuttle has a ring-shape (72 understood to be annular as it is tubular evidenced by alignment with o-rings [which are tubular] and having a hollow interior) including an outer wall (80) positioned adjacent the inner side wall of the inlet cap (see FIG 3) and an inner wall (where hollow tube resides) delimiting a bore formed through the drain check shuttle (interior of 72).”  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10906052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are equivalent or .

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, none of the art discloses “wherein the drain check shuttle includes an opening supporting a first annular seal configured to engage the valve seat and supporting a second annular seal configured to engage the plunger, wherein the diameter of the opening in the first annular seal is greater than the diameter of an opening in the second annular seal.”
In Waight, it could be obvious to provide an annular seal between the shuttle and plunger or between the shuttle and seat. However, it would not be obvious to provide two seals of different sizes in the same opening.
Regarding claim 12, none of the art discloses “wherein the drain check shuttle includes a first O-ring disposed in the inner wall of the drain check shuttle, the first O-ring arranged to seal against the regulator valve seat when the inlet water pressure is below the predetermined threshold”.
While it is possible to add a seal between the shuttle and seat, this particular seal addition would not be obvious as the inner wall of the shuttle 72 does not interact with the seat.
Claims 13-15 are also allowable by virtue of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.